
	
		I
		112th CONGRESS
		1st Session
		H. R. 2570
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Schilling (for
			 himself and Mr. Loebsack) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  permanent and expanded authority for Army industrial facilities to enter into
		  certain cooperative arrangements with non-Army entities.
	
	
		1.Permanent and expanded
			 authority for Army industrial facilities to enter into certain cooperative
			 arrangements with non-Army entities
			(a)In
			 generalSection 4544 of title 10, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking the second sentence; and
				(2)by striking
			 subsection (k).
				(b)ReportSection
			 328(b)(A) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 66; 10 U.S.C. 4544 note) is amended by striking
			 the advisability and all that follows through the end and
			 inserting the effect of the use of such authority on the rates charged
			 by each Army industrial facility when bidding on contracts for the Army or for
			 a Defense agency and providing recommendations to improve the ability of each
			 category of Army industrial facility (as defined in section 4544(j) of title
			 10, United States Code) to compete for such contracts;.
			2.Designation of
			 military industrial facilities as centers of industrial and technical
			 excellenceSection 2474(a)(1)
			 of title 10, United States Code, is amended by inserting or military
			 industrial facility after depot-level activity.
		
